Order entered July 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01747-CV

                               CHELSEA L. DAVIS, Appellant

                                                V.

                               MCKOOL SMITH P.C., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14215

                                            ORDER
       By order dated July 1, 2014, we stayed the briefing deadline in this appeal to allow

appellant an opportunity to file an affidavit of indigence with the trial court. We cautioned

appellant that, if she did not file by July 11, 2014 written verification that she had filed her

affidavit, the briefing deadline could be reinstated. Rather than filing the requested verification

on July 11, 2014, appellant tendered her brief. Accordingly, we REINSTATE the briefing

deadlines and ORDER appellant’s brief filed as of the date of this order. Appellee shall file its

brief no later than August 5, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE